Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Based on the most recent set of claims filed 03/10/21 and the interview held 05/26/21, Claims 29-36, 38-46, 48-49 & 51 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Megan Bowers on 05/26/21.

Based on the most recent set of claims filed 03/10/21 and the interview held 05/26/21, the application has been amended as follows: 
Claim 29 has been amended as follows:
“29. (Currently amended) A patient matched instrument comprising: a body having an interior patient matched surface; a first paddle extending from the body to an end portion of the first paddle; and a second paddle spaced apart from the first paddle and extending from the body to an end portion of the second paddle;wherein an area of the body is configured to contact an anterior portion of a , wherein the hook is matched to the particular patient's anatomy.”
Cancel Claim 37.
Claim 39 has been amended as follows:
“39. (Previously presented) The patient matched instrument of claim 29, wherein the first paddle is configured to contact only a portion of an articulating surface of a first condyle of the tibia, and wherein the second paddle is configured to contact only a portion of an articulating surface of a second condyle of the tibia.”

Claim 40 has been amended as follows:
“40. (Currently amended) A patient matched instrument configured to be placed on a tibia of a particular patient, the patient matched instrument comprising: a body having an interior patient matched surface, wherein the interior patient matched surface is matched to an anterior surface of the tibia; a first paddle extending from the body to an end portion of the first paddle; and a second paddle spaced apart from the first paddle and extending from the body to an end portion of the second paddle; wherein the end portion of only one of the first paddle and the second paddle is a hook configured to engage a posterior surface of the tibia when the interior patient matched surface is configured to be in contact with the anterior surface of the tibia, and wherein the hook is matched to the particular patient's anatomy.”

Claim 43 has been amended as follows:
“43. (Previously presented) The patient matched instrument of claim 42, wherein the second paddle includes a second contact surface configured to contact a second condyle of the tibia, and wherein the patient matched instrument is configured to be placed on the tibia with the interior patient matched surface contacting the anterior surface of the tibia, the hook contacting the posterior surface of the tibia, the first contact surface contacting the first condyle, and the second contact surface contacting the second condyle.”

Claim 44 has been amended as follows:
“44. (Currently amended) A patient matched instrument configured to be placed on a tibia of a particular patient, the [[bone]] tibia having a first bone surface, a first condyle, an opposite second bone surface, and a second condyle, the patient matched instrument comprising: a body having an interior patient matched surface matched to the first bone surface of the particular patient; a first paddle extending from the body to an end portion of the first paddle, the first paddle including a first contact surface configured to contact the first condyle between the first bone surface and the second bone surface when the interior patient matched surface of the body is configured to be in contact with the first bone surface; and 
a second paddle spaced apart from the first paddle and extending from the body to an end portion of the second paddle, the second paddle including a second contact surface configured to contact the second condyle between the first bone surface and the second bone surface when the interior patient matched surface of the body is configured to be in contact with the first bone surface; wherein the end portion of only one of the first paddle and the second paddle comprises a hook configured to contact the second bone surface when the interior patient matched surface of the body is configured to be in contact with the , and wherein at least one dimension of the hook is sized based on the particular patient's anatomy.”

Claim 45 has been amended as follows:
“45. (Previously presented) The patient matched instrument of claim 44, 

Claim 46 has been amended as follows:
“46. (Currently amended) The patient matched instrument of claim 45, wherein the interior patient matched surface and the hook are configured such that when the instrument is placed on the tibia, the interior patient matched surface and the hook cooperate to limit anterior-posterior movement of the instrument relative to the tibia.”

Cancel Claim 47.
Claim 48 has been amended as follows:
“48. (Previously presented) A patient matched instrument comprising: 
a body having an interior patient matched surface; 
a first paddle extending from the body to an end portion of the first paddle; and 
a second paddle spaced apart from the first paddle and extending from the body to an end portion of the second paddle; 
wherein an area of the body is configured to contact an anterior portion of a particular patient's tibia and is matched to the particular patient's anatomy; and wherein the end portion of only one of the first paddle and the second paddle further comprises a hook configured to contact a posterior portion of the particular patient's tibia, wherein the hook is matched to the particular patient's anatomy.”

Cancel Claim 50.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a patient matched instrument comprising: a body having an interior patient matched surface; a first paddle extending from the body to an end portion of the first paddle; and a second paddle spaced apart from the first paddle and extending from the body to an end portion of the second paddle; wherein an area of the body is configured to contact an anterior portion of a particular patient's tibia and is matched to the particular patient's anatomy; wherein each of the first paddle and the second paddle includes a contact surface positioned between the respective end portions and the body; and wherein the end portion of only one of the first paddle and the second paddle further comprises a hook configured to contact a posterior portion of the particular patient's tibia, wherein the hook is matched to the particular patient's anatomy, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Aram et al. (WIPO Pub No. 2011/106400) and Kenna (US Patent No. 4,787,383).
Aram et al. discloses a customized patient specific tibial cutting block, comprising a body with an interior patient matched surface matched to a particular patient’s anatomy, and first and second paddles extending from the body, wherein the paddles each include negative contours on the bone contacting surfaces thereof so that the block can be coupled to a patient’s tibia in a preplanned unique position, but Aram fails 
Kenna discloses a system of prosthetic knee components comprising a tibial positioning/alignment jig with first and second paddles each having a posterior hook/tab adapted to be positioned behind the posterior rims of the tibial plateau, assuring correct posterior positioning of the tibial prosthesis, but Kenna does not disclose that the only one of the paddles comprises a hook/tab that is matched to a patients anatomy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/JESSICA WEISS/Primary Examiner, Art Unit 3775